

117 HR 2654 IH: Chiropractic Medicare Coverage Modernization Act of 2021
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2654IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Mr. Higgins of New York (for himself, Mr. Smith of Missouri, Mr. Fitzpatrick, Mr. Larson of Connecticut, Mr. Suozzi, Mr. Aderholt, Mrs. Axne, Ms. Wasserman Schultz, Mr. Van Drew, Ms. Scanlon, Mr. Brendan F. Boyle of Pennsylvania, Mr. Bacon, Mr. Rogers of Alabama, Miss Rice of New York, Mr. Joyce of Pennsylvania, Mr. Schrader, and Ms. Pingree) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide Medicare coverage for all physicians’ services furnished by doctors of chiropractic within the scope of their license, and for other purposes.1.Short titleThis Act may be cited as the Chiropractic Medicare Coverage Modernization Act of 2021.2.Findings; Statement of purpose(a)FindingsCongress finds the following:(1)In 1972, coverage was established under the Medicare program for beneficiaries to receive chiropractic care.(2)Unfortunately, the antiquated statute restricts beneficiaries to one service in a chiropractic clinic and Medicare chiropractic coverage has not kept up with private sector coverage and other federal health delivery systems.(3)Today, due to positive evidence-based outcomes and cost effectiveness of the services provided by doctors of chiropractic, private coverage for chiropractic services has evolved and State licensure for chiropractors has advanced to meet patient needs and health outcomes.(4)This Act would bring Medicare chiropractic coverage more in line with that provided with the Department of Veterans Affairs, Department of Defense, the Federal Employee Health Benefits Program, and private health insurance coverage.(b)PurposeIt is the purpose of this Act to expand recognition and coverage of a doctor of chiropractic as a physician under the Medicare program in connection with the performance of any function or action, including current service of manual manipulation of the spine to correct a subluxation, as is legally authorized by the State in which such doctor performs such function or action.3.Providing Medicare coverage for all physicians’ services furnished by doctors of chiropractic within the scope of their license(a)In generalSection 1861(r)(5) of the Social Security Act (42 U.S.C. 1395x(r)(5)) is amended by striking a chiropractor who is licensed as such by the State (or in a State which does not license chiropractors as such, is legally authorized to perform the services of a chiropractor in the jurisdiction in which he performs such services), and who meets uniform minimum standards promulgated by the Secretary, but only for the purpose of sections 1861(s)(1) and 1861(s)(2)(A) and only with respect to treatment by means of manual manipulation of the spine (to correct a subluxation) which he is legally authorized to perform by the State or jurisdiction in which such treatment is provided and inserting a doctor of chiropractic who is licensed as a doctor of chiropractic or a chiropractor by the State in which the function or action is performed and whose license provides legal authorization to perform such function or action in such State or in the jurisdiction in which the function or action is performed.(b)Certain coverage limitsSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended by adding at the end the following new subsection:(ee)Limitation on payment of services provided by certain doctors of chiropracticNotwithstanding any other provision of this part, in the case of services of a doctor of chiropractic described in section 1861(r)(5), payment may only be made under this part for such services if—(1)such services are furnished by a doctor of chiropractic who is verified once, by a process designed by the Secretary, as attending an educational documentation webinar, or other similar electronic product, designed by the Secretary or an updated modified version of such webinar, as designed by the Secretary; or(2)such services are treatment by means of manual manipulation of the spine to correct a subluxation..